                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TARRIER STEEL COMPANY, INC.,                    :
                                                :          Case No. 2:18-cv-528
               Plaintiff,                       :
                                                :          JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :          Magistrate Judge Deavers
WESEX CORPORATION, et al.,                      :
                                                :
               Defendants.                      :

                                            ORDER

       This matter comes before the Court on the Magistrate Judge’s September 17, 2018,

Report and Recommendation which recommended that the Court direct the Clerk to enter default

against Defendant Wesex Corporation as to Plaintiff Tarrier Steel Company’s Complaint (ECF

No. 11) and against Wesex as to Defendant/Cross-Claim Plaintiff CLL Label Inc’s Cross-Claim.

(ECF No. 6).

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 18 at 3). The parties have failed to file

any objections, and the deadline for objections (October 1, 2018) has lapsed.

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein. The Clerk is DIRECTED to enter default against Wesex

on Tarrier’s Complaint (ECF No. 11) and CLL Label’s Cross-Claim (ECF No. 6).


       IT IS SO ORDERED.                       s/ Algenon L. Marbley
                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE
DATED: October 17, 2018

 
